Name: 2008/693/EC: Commission Decision of 13Ã August 2008 amending Decision C(2006) 4332 fixing an annual indicative allocation by Member State for the period from 1Ã January 2007 to 31Ã December 2013 of the Community commitment appropriations from the European Fisheries Fund (notified under document number C(2008) 4358)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  EU finance;  fisheries;  budget;  regions and regional policy
 Date Published: 2008-08-28

 28.8.2008 EN Official Journal of the European Union L 229/5 COMMISSION DECISION of 13 August 2008 amending Decision C(2006) 4332 fixing an annual indicative allocation by Member State for the period from 1 January 2007 to 31 December 2013 of the Community commitment appropriations from the European Fisheries Fund (notified under document number C(2008) 4358) (2008/693/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1198/2006 of 27 July 2006 on the European Fisheries Fund (1), and in particular Article 14 thereof, Whereas: (1) Commission Decision C(2006) 4332 of 4 October 2006 (2), fixed for the period from 1 January 2007 to 31 December 2013 an annual indicative allocation by Member State, of the Community commitment appropriations for the regions eligible for funding from the European Fisheries Fund (hereinafter EFF) under the non-Convergence objective, of the Community commitment appropriations for the regions eligible for funding from the EFF under the Convergence objective and of the total Community commitment appropriations from the EFF. (2) Under point 48 of the Interinstitutional Agreement between the European Parliament, the Council and the Commission of 17 May 2006 on budgetary discipline and sound financial management (3), the European Parliament and the Council authorised by Decision 2008/371/EC the transfer to subsequent years of the allocations not used in 2007 as a result of delays in the adoption of certain operational programmes. (3) Article 74 of Regulation (EC) No 1198/2006 provides that the first budget commitment shall be made available before the adoption by the Commission of the decision approving the operational programme. Article 75 paragraph 2 of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (4) provides that the commitment of the expenditure shall be preceded by a financing decision adopted by the institution or the authorities to which powers have been delegated by the institution. To that end, this Commission Decision will also constitute the financing decision for the operational programmes of Belgium, Ireland, Malta, Poland, Slovenia, Hungary and United Kingdom that have not been adopted in 2007 and therefore allowing for the first budget commitment in respect of the above operational programmes before the adoption of the Decision of the Commission approving the above operational programmes. (4) Decision C(2006) 4332 should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to the Decision C(2006) 4332 is replaced by the Annex attached to this Decision. Article 2 The contribution from the EFF for 2008 in respect of the operational programmes for Belgium, Ireland, Malta, Poland, Slovenia, Hungary and United Kingdom, separately, for the Convergence and the non-Convergence objectives amount respectively to EUR 138 122 568 and 26 140 015, at current prices and shall be charged accordingly against budget lines 11 06 12 and 11 06 13. Article 3 This Decision shall apply from the third day after adoption. Article 4 The Decision is addressed to the Member States. Done at Brussels, 13 August 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 223, 15.8.2006, p. 1. (2) Decision as amended by Decision 2007/218/EC (OJ L 95, 5.4.2007, p. 37). (3) OJ C 139, 14.6.2006, p. 1. Agreement as last amended by Decision 2008/371/EC of the European Parliament and of the Council (OJ L 128, 16.5.2008, p. 8). (4) OJ L 248, 16.9.2002, p. 1. Regulation as last amended by Regulation (EC) No 1525/2007 (OJ L 343, 27.12.2007, p. 9). ANNEX ANNEX I Annual indicative breakdown by Member State for the period from 1 January 2007 to 31 December 2013 of the commitment appropriations for the regions eligible for funding from the EFF after separating out the amount devoted for technical assistance at the initiative of/and on behalf of the Commission Table 1 Annual indicative breakdown by Member State for the period from 1 January 2007 to 31 December 2013 of the commitment appropriations for the regions eligible for funding from the EFF under the non-Convergence objective (current prices) (in EUR) Member State 2007 2008 2009 2010 2011 2012 2013 Total BelgÃ ¯e/Belgique 0 4 191 906 4 263 970 4 337 474 4 412 449 4 488 923 4 566 926 26 261 648 Danmark 17 980 908 18 340 527 18 707 336 19 081 484 19 463 114 19 852 376 20 249 424 133 675 169 Deutschland 7 936 768 8 095 504 8 257 413 8 422 560 8 591 011 8 762 832 8 938 089 59 004 177 Ã ire/Ireland 0 6 746 632 6 862 613 6 980 914 7 101 580 7 224 661 7 350 203 42 266 603 EllÃ ¡da 4 169 266 4 252 651 4 337 705 4 424 459 4 512 948 4 603 207 4 695 273 30 995 509 EspaÃ ±a 25 045 920 25 546 840 26 057 775 26 578 931 27 110 509 27 652 718 28 205 774 186 198 467 France 24 454 642 24 943 736 25 442 610 25 951 462 26 470 491 26 999 902 27 539 898 181 802 741 Italia 14 266 471 14 551 800 14 842 836 15 139 694 15 442 488 15 751 337 16 066 364 106 060 990 KÃ ½pros 2 653 171 2 706 234 2 760 358 2 815 565 2 871 876 2 929 314 2 987 900 19 724 418 MagyarorszÃ ¡g 0 89 023 83 961 85 758 95 563 100 199 104 999 559 503 Nederland 6 534 378 6 665 065 6 798 367 6 934 334 7 073 021 7 214 481 7 358 771 48 578 417 Ã sterreich 682 243 695 888 709 806 724 003 738 483 753 252 768 317 5 071 992 Portugal 3 032 194 3 092 838 3 154 693 3 217 789 3 282 145 3 347 788 3 414 743 22 542 190 Slovensko 146 865 141 066 134 023 121 779 131 131 145 048 187 157 1 007 069 Suomi/Finland 5 306 338 5 412 465 5 520 715 5 631 130 5 743 752 5 858 627 5 975 800 39 448 827 Sverige 7 353 069 7 500 130 7 650 134 7 803 137 7 959 199 8 118 383 8 280 751 54 664 803 United Kingdom 0 15 112 454 15 372 251 15 637 246 15 907 541 16 183 241 16 464 455 94 677 188 Total 119 562 233 148 084 759 150 956 566 153 887 719 156 907 301 159 986 289 163 154 844 1 052 539 711 Table 2 Annual indicative breakdown by Member State of the commitment appropriations for the period from 1 January 2007 to 31 December 2013 for the regions eligible for funding from the EFF under the Convergence objective (current prices) (in EUR) Member State 2007 2008 2009 2010 2011 2012 2013 Total Bulgaria 5 818 765 8 517 922 11 598 136 12 221 422 13 084 212 13 951 819 14 817 432 80 009 708 Ã eskÃ ¡ republika 3 360 014 3 526 490 3 693 682 3 868 715 4 043 811 4 218 249 4 395 714 27 106 675 Deutschland 13 802 007 13 821 981 13 837 235 13 847 569 13 852 783 13 852 664 13 847 001 96 861 240 Eesti 9 130 309 9 971 872 10 889 823 11 891 071 12 995 534 14 201 298 15 488 132 84 568 039 EllÃ ¡da 26 091 444 25 849 796 25 588 046 25 305 486 25 001 388 24 675 004 24 325 564 176 836 728 EspaÃ ±a 133 846 204 134 323 828 134 767 020 135 174 209 135 543 780 135 874 064 136 163 340 945 692 445 France 4 607 081 4 699 222 4 793 207 4 889 071 4 986 852 5 086 589 5 188 321 34 250 343 Italia 43 317 946 44 016 945 44 726 576 45 446 984 46 178 319 46 920 730 47 674 364 318 281 864 Latvija 13 597 544 14 887 723 16 282 146 17 736 296 19 243 706 20 816 794 22 451 354 125 015 563 Lietuva 6 937 316 6 978 531 7 086 453 7 546 096 8 161 553 8 671 254 9 332 205 54 713 408 MagyarorszÃ ¡g 0 5 456 086 5 145 790 5 256 028 5 856 938 6 141 144 6 435 371 34 291 357 Malta 0 1 422 356 1 356 456 1 250 716 1 271 388 1 426 192 1 645 221 8 372 329 Ã sterreich 31 203 29 837 28 406 26 903 25 331 23 684 21 962 187 326 Polska 0 120 001 664 121 825 117 119 906 010 121 944 858 124 084 618 126 330 307 734 092 574 Portugal 30 519 983 30 998 886 31 484 737 31 977 622 32 477 628 32 984 845 33 499 358 223 943 059 RomÃ ¢nia 15 127 527 22 157 050 30 156 234 36 391 468 39 257 052 42 262 575 45 362 301 230 714 207 Slovenija 0 4 110 308 3 921 112 3 722 949 3 515 536 3 298 585 3 071 793 21 640 283 Slovensko 1 849 383 1 776 374 1 687 685 1 533 487 1 651 255 1 826 503 2 356 772 12 681 459 United Kingdom 0 7 132 154 7 157 960 7 182 351 7 205 260 7 226 620 7 246 356 43 150 701 Total 308 036 726 459 679 025 476 025 821 485 174 453 496 297 184 507 543 231 519 652 868 3 252 409 308 Table 3 Annual indicative breakdown by Member State for the period from 1 January 2007 to 31 December 2013 of the total commitment appropriations from the EFF (current prices) (in EUR) Member State 2007 2008 2009 2010 2011 2012 2013 Total Bulgaria 5 818 765 8 517 922 11 598 136 12 221 422 13 084 212 13 951 819 14 817 432 80 009 708 BelgÃ ¯e/Belgique 0 4 191 906 4 263 970 4 337 474 4 412 449 4 488 923 4 566 926 26 261 648 Ã eskÃ ¡ republika 3 360 014 3 526 490 3 693 682 3 868 715 4 043 811 4 218 249 4 395 714 27 106 675 Danmark 17 980 908 18 340 527 18 707 336 19 081 484 19 463 114 19 852 376 20 249 424 133 675 169 Deutschland 21 738 775 21 917 485 22 094 648 22 270 129 22 443 794 22 615 496 22 785 090 155 865 417 Eesti 9 130 309 9 971 872 10 889 823 11 891 071 12 995 534 14 201 298 15 488 132 84 568 039 Ã ire/Ireland 0 6 746 632 6 862 613 6 980 914 7 101 580 7 224 661 7 350 203 42 266 603 EllÃ ¡da 30 260 710 30 102 447 29 925 751 29 729 945 29 514 336 29 278 211 29 020 837 207 832 237 EspaÃ ±a 158 892 124 159 870 668 160 824 795 161 753 140 162 654 289 163 526 782 164 369 114 1 131 890 912 France 29 061 723 29 642 958 30 235 817 30 840 533 31 457 343 32 086 491 32 728 219 216 053 084 Italia 57 584 417 58 568 745 59 569 412 60 586 678 61 620 807 62 672 067 63 740 728 424 342 854 KÃ ½pros 2 653 171 2 706 234 2 760 358 2 815 565 2 871 876 2 929 314 2 987 900 19 724 418 Latvija 13 597 544 14 887 723 16 282 146 17 736 296 19 243 706 20 816 794 22 451 354 125 015 563 Lietuva 6 937 316 6 978 531 7 086 453 7 546 096 8 161 553 8 671 254 9 332 205 54 713 408 MagyarorszÃ ¡g 0 5 545 109 5 229 751 5 341 786 5 952 501 6 241 343 6 540 370 34 850 860 Malta 0 1 422 356 1 356 456 1 250 716 1 271 388 1 426 192 1 645 221 8 372 329 Nederland 6 534 378 6 665 065 6 798 367 6 934 334 7 073 021 7 214 481 7 358 771 48 578 417 Ã sterreich 713 446 725 725 738 212 750 906 763 814 776 936 790 279 5 259 318 Polska 0 120 001 664 121 825 117 119 906 010 121 944 858 124 084 618 126 330 307 734 092 574 Portugal 33 552 177 34 091 724 34 639 430 35 195 411 35 759 773 36 332 633 36 914 101 246 485 249 RomÃ ¢nia 15 127 527 22 157 050 30 156 234 36 391 468 39 257 052 42 262 575 45 362 301 230 714 207 Slovenija 0 4 110 308 3 921 112 3 722 949 3 515 536 3 298 585 3 071 793 21 640 283 Slovensko 1 996 248 1 917 440 1 821 708 1 655 266 1 782 386 1 971 551 2 543 929 13 688 528 Suomi/Finland 5 306 338 5 412 465 5 520 715 5 631 130 5 743 752 5 858 627 5 975 800 39 448 827 Sverige 7 353 069 7 500 130 7 650 134 7 803 137 7 959 199 8 118 383 8 280 751 54 664 803 United Kingdom 0 22 244 608 22 530 211 22 819 597 23 112 801 23 409 861 23 710 811 137 827 889 Total 427 598 959 607 763 784 626 982 387 639 062 172 653 204 485 667 529 520 682 807 712 4 304 949 019